Citation Nr: 1441945	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  14-16 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1961 to May 1962.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs Regional Office (RO).  In August 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's back disability was not incurred in or caused by his active service.  


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by a letter dated in November 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  

While a VA medical opinion was not provided in relation to the Veteran's claim, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Here, the only evidence that the Veteran's back disability is related to his active service are his own conclusory statements of such; there is no medical evidence to support any alleged relationship.  As such, the Veteran's statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Additionally, the Veteran was afforded a hearing before the undersigned in August 2014.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the August 2014 hearing the undersigned explained the issue on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria and Analysis

The Veteran contends that he is entitled to service connection for a back disability as such was incurred in or caused by his active service.  Specifically, he has reported that while on active service at Fort Polk he injured his back while loading ammunition onto a truck and that since that time, he has continued to suffer from back pain.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, there is no evidence indicating the Veteran was diagnosed with arthritis within one year of separation from active service and as such, considering and applying the chronic disease presumptions is not warranted.  

A review of the Veteran's STRs is silent for any complaints or treatment related to back pain.  The Veteran's April 1962 separation examination shows that his back was normal on clinical evaluation and the Veteran did not report any history of back pain.  Notably, the Veteran's STRs do show that he received somewhat regular treatment for complaints of headaches and was evaluated by psychiatry for emotional instability reaction; because of his mental health treatment he was recommended for, and received, an administrative separation from active service.  

At his Board hearing, the Veteran reported that he sought treatment immediately upon separation from active service for back pain, but that these records were no longer available.  Without records of this reported treatment, the Board is unable to confirm that such treatment occurred or that the Veteran was diagnosed with a disability related to active service.  The first evidence of post-service private treatment is dated May 1968 when it is noted that 4 weeks earlier the Veteran injured his back when performing heavy lifting while working at a tire company.  There is no indication that the Veteran reported any prior history of back injuries, back pain, or back treatment.  The Veteran continued to receive relatively consistent treatment for his back disability through 1987 stemming from the 1968 injury, which included some surgical procedures; however, these records are silent for any reports made by the Veteran regarding an in-service injury to his back.  Further, the Veteran's private treatment providers have never related his current back disability to his active service.

Post-service VA treatment records show that the Veteran began receiving somewhat regular treatment at the VAMC in 2011.  These records intermittently document findings of of chronic low back pain, but do not contain any indication that the Veteran or his treatment providers related to this pain to an in-service event or injury.  

While the Veteran is competent to report symptoms of back pain and lay persons are competent to provide opinions on some medical issues; the issue of whether the Veteran's current back disability is related to his active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion on this issue.

Additionally, in various statements of record, including his notice of disagreement and substantive appeal, the Veteran reported that after injuring his back during active service, he received medical treatment and that he was unsure why there was not any documentation of such treatment associated with his STRs.  However, at his August 2014 Board hearing, the Veteran emphatically reported that he did not receive treatment during active service.  He reported that he asked his commanding officer if he could see a doctor for his back, but was told that there were no doctors available at Fort Polk, and he was forced to deal with the pain.  Further, as noted above, while on active service, it is documented in his STRs that the Veteran was seen on numerous occasions for complaints of headaches and was evaluated by psychiatry.  Based on this evidence, the regularly documented treatment in his STRs and the Veteran's inconsistent statements, the Board finds the Veteran's initial statements that he sought treatment for his back and his later statements that he was told there were no doctors at Fort Polk, to be not credible.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In sum, the Board finds that the evidence of record does not show that the Veteran sustained a back injury during active service, and if so, the Veteran's statements regarding treatment for such an injury have been found not credible.  Additionally, on his April 1962 separation examination, the Veteran did not report a history of back pain and his back was normal on clinical evaluation, which suggests to the Board that any possible in-service back injury was acute and transitory and resolved by the time he separated from active service.  Further, the evidence shows that his current back disability had its onset in relation to the 1968 work injury for which he was treated and at which time he did not report any prior history of back pain.  

For the reasons explained above, the Board concludes that the evidence is against finding that the Veteran's back disability had onset during active service or was otherwise caused by his active service.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a back disability is denied.  


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


